McBRIDE, C. J.
The order is not appealable.
Section 548,.L. O. L., is as follows:
“ * * An order affecting a substantial right, and which in effect determines the action or suit so as to prevent a judgment or decree therein. * -* ”
The order did not “determine the action or suit so as to prevent a judgment or decree therein.” Nor does it come within any other of the causes upon which the section quoted predicates a right of appeal. It was purely interlocutory and could only be reviewed here, if at all, upon a final appeal bringing up the whole case.
It is claimed the order amounted to a peremptory writ of mandamus, but an examination of our mandamus statute discloses very slight resemblance between that proceeding and the course pursued here. While the complaint asked for a “mandatory injunction,” the order actually made amounted to no more than the one usually made against a reluctant defendant, who refused to produce documents required by the opposing party for use on the trial.
The appeal is dismissed. Appeal Dismissed.